Citation Nr: 1818095	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right foot disability, to include degenerative joint disease, residuals of a bunionectomy, and mycotic and ingrown toenails.  


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel



INTRODUCTION

The Appellant is the surviving son of a Veteran who served on active duty in the U.S. Marine Corps from July 1942 to October 1945.  The Veteran died in January 2015.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, declined to reopen a previously denied claim of entitlement to service connection for a right foot disability.  Jurisdiction of the claims file, however, remained with the RO in Montgomery, Alabama.  

In December 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In March 2013, the Board reopened the previously denied claim of entitlement to service connection for a right foot disability and remanded the underlying service connection claim for additional development.  In December 2013, the claim was again remanded for additional development.  In an April 2015 decision, the Board dismissed the appeal due to the Veteran's death in January 2015.  

In August 2015, the Appellant submitted a VA Form 21-0847 requesting for substitution of claimant upon death of the Veteran.  As reflected in a letter from the RO to the Appellant in January 2018, he was deemed to be a valid substitute claimant for the purposes of processing the Veteran's appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is warranted for further development of the Veteran's claim.  

In December 2013, the Board remanded the Veteran's claim to obtain all outstanding VA treatment records from the Birmingham VA Medical Center (VAMC) dated prior to August 1999.  It is not apparent from the record that this development was completed or even attempted.  Notably, VA treatment records dated prior to August 1999 are not associated with the claims file and there is also no indication in the record that such records were requested from the Birmingham VAMC or that the facility responded to any such request.  As the Board's December 2013 remand instructions were not adequately addressed, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from the Birmingham VAMC dated prior to August 1999.  This should include an attempt to retrieve any retired and/or archived medical records.  All requests and responses must be clearly documented in the Veteran's electronic folder.  If such records are unavailable, it should be so certified for the record (along with a description of the extent of the search conducted).

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above (to include obtaining a supplemental medical opinion, if necessary), and re-adjudicate the claim.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

